Appeal from a judgment of the Supreme Court, at Special Term for Ulster county, dismissing the complaint in this action wherein plaintiffs sought to have it decreed that decedent was the rightful owner of certain real property in Ulster county, N. Y. Decedent left him surviving the plaintiffs, who are his widow and adult children, and the defendant who is his sister. The record title of the property in question is in the name of the defendant. It is the contention of the plaintiffs that decedent paid the consideration for the purchase of the property and caused it to be conveyed to the defendant for the purpose of defeating the rights of his wife, from whom he lived apart for some years; also that there was an express or implied promise on the part of defendant to reconvey the premises upon demand. The case was tried without a jury, and the trial court held that plaintiffs failed to sustain the burden of proof that defendant’s title was illusory and in name only. Judgment appealed from unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ,